Citation Nr: 0922993	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-24 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for gout of the lower extremities.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee strain.

3.  Entitlement to an initial rating in excess of 10 percent 
prior to September 26, 2003, and in excess of 20 percent 
thereafter for status-post lumbar foraminotomy and 
discectomy, L4-5 (lumbar spine disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran appears to have active duty from January 1980 to 
January 1984, and from April 1986 to April 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and September 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

Following a July 2003 Board decision awarding service 
connection for the above-noted disabilities, September 2003 
and September 2004 rating decisions assigned ratings to these 
disabilities.  The Veteran appealed these ratings in January 
2004 and October 2004 notices of disagreement.  

The Board notes that in a March 2005 decision, the Veteran's 
claim was remanded for procedural development.  The requested 
action was taken and the claim is appropriately before the 
Board for review.  

In April 2009, the Veteran appeared and testified at a 
videoconference hearing at the Phoenix RO.  The transcript is 
of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's gout of the lower extremities is manifested 
by chronic residuals, including functional loss and 
instability in the left knee, marked limitation of motion in 
both ankles, and moderate gout symptoms in the feet.

3.  At its worst, the Veteran's right knee flexion is limited 
to 115 degrees, and it exhibits instability.  

4.  The Veteran experiences symptoms of severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.

5.  The Veteran experiences mild neurological manifestations 
in the lower extremities associated with his service-
connected lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for functional 
limitation of the left knee as a chronic residual of gout 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.71a, Diagnostic Codes 5002, 5017, 5260, 5261 
(2008).

2.  The criteria for a rating of 10 percent for instability 
of the left knee as a chronic residual of gout have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, 
Diagnostic Code 5257 (2008).

3.  The criteria for a rating of 20 percent for limitation of 
motion each ankle as a chronic residual of gout have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.71a, Diagnostic Codes 5002, 5017, 5271 (2008).

4.  The criteria for a rating of 10 percent for injury to 
each foot as a chronic residual of gout have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, 
Diagnostic Codes 5002, 5017, 5284 (2008).

5.  The criteria for a rating in excess of 10 percent for 
right knee disability based on limited range of motion have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.71a, Diagnostic Codes 5260, 5261 (2008).

6.  The criteria for a rating of 10 percent for instability 
of the right knee have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Code 5257 
(2008).

7.  The criteria for a 40 percent rating for a lumbar spine 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003), 
and Diagnostic Codes 5242, 5243 (effective September 26, 
2003).

8.  The criteria for a separate disability rating of 10 
percent, but no greater, for neurological manifestations of 
the lower extremities have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.14, 
4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in February 2005 and March 2006, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claims for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the Veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006 and August 2008.  Notice 
compliant with Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008), regarding increased rating claims, was provided in 
the August 2008 letter.  As such, the Board finds that VA met 
its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the February 2005 and March 2006 notices were not 
given prior to the appealed AOJ decisions, dated in September 
2003 and September 2004.  The Court specifically stated in 
Pelegrini, however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in 
February 2005, March 2006 and August 2008, and a Supplemental 
Statement of the Case was issued subsequent to those notices 
in February 2009, the Board finds that notice is pre-
decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board.  In April 2009, the Veteran 
appeared and testified at a videoconference hearing at the 
Phoenix RO.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

Increased ratings

The Veteran contends that his gout, right knee strain, and 
lumbar spine disability warrant ratings in excess of the 
current evaluations.
 
Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 
Vet. App. 505 (2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
Section 4.59, which requires consideration of painful motion 
with any form of arthritis, the Veteran's reports of pain 
have been considered in conjunction with the Board's review 
of the applicable diagnostic codes.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25.  One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

It is important to note that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Gout

The Veteran contends that his gout symptoms warrant a rating 
in excess of 20 percent.  

Pursuant to the provisions of Diagnostic Code 5017, gout is 
to be rated under the provisions of Diagnostic Code 5002.  
Under those provisions, gout warrants a 100 percent 
disability rating when there is evidence of an active process 
with constitutional manifestations associated with active 
joint involvement that is totally incapacitating.  A 60 
percent disability rating is warranted when there is less 
symptomatology than the criteria for a 100 percent rating but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2008).

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5002. 

In post-service private treatment records, dated in August 
1997, the Veteran was noted to have recurrent problems with 
pain and swelling in his ankles and feet.  He reported that 
these episodes occurred once or twice a year, and were 
becoming more frequent.  The Veteran was noted to have 
minimal synovitis of the right ankle, but none in the left 
ankle.  There was tenderness noted in the plantar aspect of 
the first metatarsophalangeal joint on the right, but the 
left metatarsophalangeal joint was normal.  Also noted was 
tenderness around the fifth, left tarsometatarsal joint 
without obvious synovitis.  There was no range of motion 
testing performed.  The Veteran was assessed as having 
"probable gout" based upon evidence of skin peeling, the 
pain's recurrent nature, and the history of crystals seen 
during arthroscopic surgery of the right ankle.

In May 2001, the Veteran underwent a VA joints examination.  
He reported periodic swelling and pain in both ankles and 
calves.  The examiner indicated that the Veteran had a 
moderate limp to the left, and upon ambulation the Veteran 
complained to pain.  There was no evidence of redness or 
tenderness.  McMurray testing was negative, and the 
collateral and cruciate ligaments were stable.  There was no 
effusion found, but there was rubbing palpated on extension 
of the right and left knees.  Range of motion in the knees 
was 0 degrees of extension, bilaterally, and flexion to 125 
on the right and 135 on the left.  

Upon physical examination of both ankles, there was no 
redness found and capillary circulation of the toes of both 
feet was normal.  There was no tenderness noted upon 
palpation.  Range of motion testing revealed bilateral 
dorsiflexion to 15 degrees and plantar flexion to 45 degrees 
on the right and 30 degrees on the left.  Physical 
examination of the feet revealed negligible redness on the 
dorsum of the left midfoot, but no tenderness to palpation on 
either foot.  The bilateral calves did not show evidence of 
tenderness on palpation or redness.  X-rays of the knees 
reflected slightly prominent tibial spines, but no other 
localizing signs of bone or soft tissue abnormality.  X-rays 
of the ankles revealed intact bilateral ankle joints.  X-rays 
of the tibia and fibula were devoid of any localizing signs 
of bone or soft tissue abnormality.  The examiner diagnosed 
the Veteran as having crystal deposition disease (gout).  

In a January 2004 private treatment record, the Veteran's 
history of gout in both ankles was noted.  Upon physical 
examination, the Veteran's left ankle showed no swelling, 
redness or warmth, and was without visible deformity.  The 
physician indicated that his left ankle had a 5 degree 
decrease in plantar flexion as compared to the right ankle.  
The physician further noted that the Veteran's left ankle had 
a severe lack of subtalar motion with only 10 degrees 
present.  There was no pain or crepitus found with passive 
motion of the subtalar joint.  He was noted to have weakness 
upon rising onto his toes and sustaining the toe-rise 
position.  The left posterior tibialis tendon function was 
normal, the foot strength was normal except for grade 2/5 
weakness of toe flexors and extensors.  There was a small 
sensory deficit noted along the lateral dorsal aspect of the 
foot, but it did not extend proximally.  The physician 
indicated that there was very mild Tinel's sign just proximal 
to the medial malleolus with symptoms radiating to the second 
toe.  There was no instability found during drawer testing or 
upon varus stress.  The Veteran walked with a normal gait, 
the arches of his feet were well-maintained.  Upon toe rise, 
there was a small amount of inversion of the hind foot, but 
the resting position of the heel was found to be symmetrical.  
X-rays revealed very mild degenerative disease at the 
talonavicular joint, but the remaining x-rays were normal.  
The physician assessed the Veteran's symptoms as being more 
due to discomfort arising from the lack of subtalar motion.  
The physician opined that it was likely due to an injury to 
the subtalar joint that was not visible on plain x-rays.  

In a February 2004 private treatment record, the Veteran 
reported pain in his ankles.  An that his "ankle acts as 
though it is fused."  The Veteran was noted to have a fair 
amount of edema.  

In the Veteran's May 2004 VA spine examination, the Veteran 
advised that he sometimes used crutches when he had a gout 
flare-up.  There was no indication of how many flare-ups he 
had a year.

In an August 2004 private treatment record, the Veteran 
reported right ankle pain that he thought may be a gout 
attack.  He reported gout attacks several times over the past 
few years.  The Veteran advised that this pain had been going 
on for two months, but it was noted that his typical attacks 
last for approximately seven weeks.  Upon physical 
examination, the Veteran's right ankle and foot were noted to 
be slightly swollen.  The Veteran reported pain upon 
palpation of the joint, specifically the lateral and medial 
aspects of the right ankle joint.  There was no erythema or 
echymosis, and the Veteran was found to limited range of 
motion in the right ankle with supination and pronation 
secondary to pain.  The physician indicated that he could 
dorsiflex and plantar flex the Veteran's ankle without 
increased painful symptoms.  The impression was right ankle 
pain, cannot rule out gout.  

In March 2005, the Veteran underwent another VA joints 
examination.  The gout diagnosis was confirmed.  He currently 
complained of bilateral ankle pain that was 7 out of 10 in 
terms of intensity with walking or weightbearing, and 5 out 
of 10 at rest.  The Veteran reported weakness, particularly 
on the left, which he reported was secondary to residuals of 
his spine surgery.  The Veteran advised that he experiences 
bilateral ankle swelling and erythema after ten to fifteen 
minutes of standing.  The Veteran related no heat in the 
area, unless during a gout attack.  There were no reports of 
giving way, locking, or instability.  There was, however, a 
note of lack of endurance, as the Veteran could not walk more 
than fifteen minutes at a time secondary to his back and 
ankle pain.  The Veteran's gouty flares were noted to occur 
six to seven times yearly, but he could not identify what 
precipitated these flares.  The Veteran advised that during a 
flare, his ankles swell, become erythematous, and completely 
lose range of motion.  He reported that there was an 
additional 50 degrees of additional limitation of motion 
during a flare-up due to pain.  Noted also was the Veteran's 
constant use of bilateral ankle braces.  The Veteran reported 
no history of dislocation or recurrent subluxation.  He had 
no constitutional symptoms or inflammatory arthritis.  The 
Veteran related that at his place of employment, he has 
difficulty ambulating and climbing aboard the cab of the 
train engine.  

Physical examination of the ankles revealed no erythema, 
warmth, effusion, or edema.  He was able to perform a toe 
raise on the right, but was unable to do so on the left 
secondary to pain.  The Veteran was able to heel raise 
bilaterally.  He was able to supinate on the right foot, but 
was unable to do so secondary to pain.  Range of motion 
testing in the right ankle revealed dorsiflexion to 5 degrees 
without pain and plantar flexion to 20 degrees without pain; 
both with no change with repetition against resistance.  
Range of motion testing of the left ankle revealed 
dorsiflexion to 5 degrees without pain and plantar flexion to 
25 degrees without pain; both with no change with repetition 
against resistance.  The examiner indicated that there was no 
additional functional limitation due to pain, fatigue, 
weakness, or lack of endurance due to repetitive motion of 
the left or right ankle.  There was no evidence of varus or 
valgus angulations, and the Veteran had normal eversion and 
inversion without instability.  The examiner noted, however, 
that there was weakness of the toe plantar and dorsiflexion, 
but without evidence of erythema, warmth, edema, effusion or 
point tenderness.  The examiner indicated that the Veteran's 
had gouty arthritis affecting the left and right ankles with 
flares occurring six to seven times yearly resulting in 100 
percent or 50 degrees of additional functional impairment due 
to painful flare-ups.  He was also found to have degenerative 
joint disease of the bilateral ankles that required him to 
wear bilateral ankle braces on a regular basis and has 
significantly worsened the Veteran's mobility.

In June 2006, the Veteran underwent another VA examination of 
the joints.  The Veteran was seen to have a limp on the left, 
and he advised that he had left knee and ankle pain.  The 
Veteran reported that both ankles bother him daily and that 
he wears braces on them.  He related that he had swelling and 
the pain increased daily with lots of walking.  

Upon physical examination, the Veteran did not have 
tenderness to palpation or swelling.  Manual muscle testing 
was 5/5, and capillary circulations of the toes were normal.  
Range of motion testing in the right ankle revealed 
dorsiflexion to 15 degrees, active plantar flexion to 30 
degrees, passive plantar flexion to 35 degrees, inversion and 
eversion both the 20 degrees.  The Veteran reported no pain, 
and there was no change with repeated dorsiflexion.  Active 
and passive range of motion testing in the left ankle 
revealed dorsiflexion to 20 degrees, plantar flexion to 30 
degrees, inversion to 5 degrees, eversion to 20 degrees.  The 
Veteran complained of pain at terminal degrees, but there was 
no change reported with repeat dorsiflexion.  X-rays of the 
ankles revealed minimal incipient degenerative joint disease.  
The examiner indicated that he could not rule out gout of the 
bilateral ankles.  

In a June 2007 VA treatment record, the Veteran was noted to 
have combined gouty arthritis with osteoarthritis, chronic 
back and left lower extremity pain, left radiculopathy, 
degenerative joint disease of the bilateral knees, and 
degenerative joint disease of the ankles.  The physician 
indicated that the Veteran had 5 to 10 degrees of 
hyperextension of the left knee as compared the right.

In January 2009, the Veteran underwent another VA examination 
of the joints.  The Veteran's medical history was noted, as 
was his report of increasing gouty flare-ups.  The Veteran 
reported constant bilateral knee pain located anteriorly and 
below the patellae.  He also complained of constant bilateral 
ankle pain circumferentially with swelling-dependent upon 
his weight bearing activities.  These complaints were noted 
to be progressively worse.  The Veteran advised that he 
experienced giving way, instability, pain, stiffness, 
weakness, decreased speed of joint motion, popping, locking 
episodes (once or twice yearly), repeated effusions, warmth, 
redness, swelling, and tenderness in his knees.  He advised 
that he experiences severe flare-ups once every one to two 
months, lasting 3 to 7 days.  There was no evidence of 
deformity, episodes of dislocation or subluxation, or 
incoordination of the knees.  During flare-ups, the Veteran 
reported that he decreases the amount of weightbearing 
activities secondary to pain and reports less balance and 
decreased range of motion in the knees.  

Regarding the ankles, the Veteran was noted to have 
deformity, giving way, instability, pain, stiffness, 
weakness, decreased speed of joint motion, repeated 
effusions, warmth, redness, swelling, and tenderness.  He 
denied incoordination, episodes of dislocation or 
subluxation, or locking episodes.  He reported severe flare-
ups in the ankles every 5 to 6 months, lasting 3 to 7 days.  
The Veteran reported the same limitations as noted for the 
knees.  The Veteran also reported more pronounced numbness in 
the feet with use of the bilateral ankle braces.  

Physical examination revealed an antalgic gait with poor 
propulsion and evidence of abnormal weight bearing.  He had 
an abnormal shoe pattern as there was increased wear on the 
outside edges of his heels.  The examiner indicated the 
Veteran had inflammatory arthritis that is currently an 
active process and severe in nature.  

Physical examination of the right knee revealed crepitus, 
pain at rest, guarding of movement, clicks or snaps, meniscus 
abnormality, and a positive McMurray's test.  The right knee 
findings did not include any mass behind the knee, grinding, 
instability, patellar abnormality, locking, effusion, or 
dislocation.  Range of motion findings in the right knee 
included flexion to 105 degrees and normal extension to 0 
degrees.  There was objective evidence of pain in the right 
knee with active and repetitive motion. 

The left knee findings included pain at rest, weakness, 
guarding of movement, and clicks or snaps.  There was no 
finding of crepitation, mass behind the knee, grinding, 
instability, patellar abnormality or meniscus abnormality in 
the left knee.  Range of motion in the left knee was to 95 
degrees with normal extension to 0 degrees.  There was 
objective evidence of pain in the left knee with active and 
repetitive motion.  Both knees did not exhibit additional 
limitations following three repetitions of range of motion.  

The right ankle findings included tenderness and weakness, 
but without ankle instability or tendon abnormality.  Left 
ankle findings revealed pain at rest and weakness, but 
without ankle instability or tendon abnormality.  Right ankle 
dorsiflexion was to 8 degrees and plantar flexion to 20 
degrees.  Left ankle dorsiflexion was to 10 degrees, and 
plantar flexion was to 10 degrees.  Both ankles have 
objective evidence of pain with active and repetitive motion, 
but without additional limitations after three range of 
motion repetitions.  There was no finding of joint ankylosis.  

Ultimately, the Veteran was noted to have chronic bilateral 
ankle and knee pain with underlying gout and mild 
degenerative joint disease of the right knee with associated 
loss of motion.  The examiner found no radiographic evidence 
of gouty arthritis damage.  

Based upon a review of the evidence of record, the Board 
finds that the Veteran is entitled to a 40 percent rating for 
his service-connected gout as an active process under 
Diagnostic Code 5002.  The records reflect continual 
treatment for symptoms related to the Veteran's gout in his 
feet, ankles and knees, and he has been noted to have as many 
as 7 gout flare-ups yearly that can last from days to weeks.  
Moreover, the January 2009 examiner indicated that the 
Veteran's gout was a severe and active process.  The Board 
finds that the evidence of record support the 40 percent 
rating as there are symptom combinations productive of 
definite impairment of health that are objectively supported 
by examination findings or incapacitating exacerbations 3 or 
more times yearly.  As such, the Veteran's symptoms are most 
analogous to the criteria associated with a 40 percent rating 
under Diagnostic Codes 5017 and 5002.  

The Veteran is not, however, entitled to a rating in excess 
of 40 percent for his service-connected gout as an active 
process as the evidence of record does not show weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times yearly or a lesser number over prolonged periods.  
Although the Veteran has reported instances in 
incapacitation, the evidence of record does not support a 
finding that they are "severely incapacitating."  He has 
continued with working and has success using medications 
during flare-ups.  As such, a rating in excess of 40 percent 
for active process gout is denied.  

The Board, however, has also considered whether a rating in 
excess of 40 percent could be obtained by virtue of the 
Veteran's gout, as measured by limitation of motion of the 
affected parts pursuant to Diagnostic Code 5002.  The 
Veteran's gout affects his bilateral ankle, legs, and knees.  
As the Veteran is currently rated separately under the same 
Diagnostic Codes for a right knee sprain, it would be 
considered pyramiding to rate his right leg under 5260, 5261, 
and 5257 for his service-connected gout residuals in the 
right knee.  

Under Diagnostic Code 5260, found at 38 C.F.R. § 4.71a, 
ratings are assigned based on limited flexion of the knee.  
There must be evidence of flexion limited to 45 degrees in 
order for a 10 rating to be assigned.  If flexion is limited 
to 30 degrees, a 20 percent is assigned, and if flexion is 
limited to 15 degrees, a 30 percent rating is assigned.  
Under Diagnostic Code 5261, a 10 percent rating is assigned 
if extension is limited to 10 degrees, 20 percent is assigned 
if extension is limited to 15 degrees, and 30 percent is 
assigned if extension is limited to 20 degrees.  Separate 
ratings for both limited flexion and limited extension are 
allowed if the objective evidence shows a compensable level 
of limited motion for both directions.  See VAOPGCPREC 9- 
2004.

Ratings for knee disabilities may also be assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, when there is evidence 
of knee impairment with recurrent subluxation or lateral 
instability.  Specifically, a 10 percent evaluation is 
assigned when the impairment due to subluxation or 
instability is deemed to be slight, a 20 percent evaluation 
is assigned when the impairment is moderate, and a 30 percent 
evaluation is assigned when the impairment is deemed to be 
severe due to recurrent subluxation or lateral instability.  
It is noted that knee impairments may also be evaluated based 
on dislocated or removed cartilage, nonunion and/or malunion 
of the tibia and fibula, or the presence of genu recurvatum.  
See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5258, 5259, 5262 
and 5263.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under 
the limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable, or under Code 5003 or 5010, when there is X-ray 
evidence of arthritis together with a finding of painful 
motion.  Diagnostic Code 5003 allows for rating disabilities 
of the joints by the level of limitation of motion when there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  In order for a separate 
rating to be assigned, there must be evidence of additional 
disability not already considered in evaluating the 
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. § 4.14.

Limitation of motion of the ankles is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5271, which allows for the assignment 
of a 10 percent rating when there is evidence of moderate 
limitation in ankle motion and a 20 percent rating when the 
evidence shows a severe limitation in ankle motion.  Higher 
ratings may be assigned under Diagnostic Code 5270 if there 
is evidence of ankylosis, which is the freezing of a joint in 
a certain position.  

As the Veteran's specific foot disability is not listed in 
the diagnostic criteria, it can be rated by analogy under 
Diagnostic Code 5284.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Regarding the gout symptoms associated with the Veteran's 
left knee, the Board finds that the Veteran would be entitled 
to a 10 percent rating for functional impairment secondary to 
pain for the left knee, but no more.  In his May 2001 VA 
examination, the Veteran had 135 degrees of flexion in the 
left knee and in January 2009, he had 95 degrees of flexion, 
both examinations revealed painful motion.  There is no 
evidence that the Veteran has a limitation of flexion to 30 
degrees to warrant a higher, 20 percent rating under 
Diagnostic Code 5260.  Also, his left knee extension was 
consistently reported as normal to 0 degrees.  

The Board finds, however, that the Veteran would be entitled 
to a separate 10 percent rating for his left knee under 
Diagnostic Code 5257 regarding laxity.  The Veteran has 
regularly reported that his left knee gives way, locks, pops 
and sometimes causes him to fall.  The Veteran has 
consistently complained of left knee pain and difficulty in 
descending stairs and walking.  Thus, in order to properly 
evaluate this Veteran's disability, the Board finds that it 
would not be considered pyramiding to award an additional 10 
percent rating for the left knee for slight instability of 
the knee.

In regards to the ankles, the Board finds that the Veteran 
has exhibited marked limitation of motion in the bilateral 
ankles.  The Veteran has consistently worn bilateral ankle 
braces, and currently indicates that he is unable to walk 
without them.  The treatment records also indicate that the 
Veteran felt as if his ankles were fused.  His symptoms have 
also been noted to have progressively worsened since service 
and his gait and ability to function are significantly 
impacted by these gout residuals.  Also, the Veteran has 
consistently been found to have limited motion in the ankles.  
The Board finds that the Veteran's symptomatology related to 
gout in his ankles warrants a 20 percent rating for each 
ankle for marked limitation of motion.  A 20 percent rating 
for each ankle is the maximum rating allowable under 
Diagnostic Code 5271.  The Veteran is not entitled to a 
higher rating under Diagnostic Code 5270, as there is no 
finding that the Veteran's ankles are ankylosed.  

As for the gout symptoms related to the Veteran's feet, the 
Board, by analogy, treats this as foot injuries under 
Diagnostic Code 5284.  The Veteran has consistently reported 
difficulty walking, working, climbing, etc., secondary to his 
service-connected gout.  He reported that he must wear braces 
in order to ambulate, and has a history of pain and numbness 
in his feet.  Also noted were abnormal shoe patterns.  His 
gait has been found to be abnormal with a limp to the left.  
The records, however, show the significant impairment as more 
in his ankles than in his feet.  As such, the Board finds 
that a 10 percent rating for each foot is warranted for 
moderate symptoms related to gout of the feet-analogously 
rated as foot injuries under Diagnostic Code 5284.  

The Board finds that the ratings for limitation of motion are 
most advantageous for the Veteran as the combined ratings for 
his left knee, bilateral ankles, and feet would be 60 percent 
disabling.  See 38 C.F.R. § 4.26.  As the Note to Diagnostic 
Code 5002 indicates, the active process rating cannot be 
combined with the residual ratings for limitation of motion.  
As such, the 60 percent rating for chronic residuals is most 
advantageous to the Veteran than the active process rating of 
40 percent.  As such the Veteran's left knee is awarded a 10 
percent rating for functional loss and a 10 percent rating 
for instability, each ankle is awarded a 20 percent rating, 
and each foot is awarded a 10 percent rating under the 
relevant Diagnostic Codes as listed above.  

The Board acknowledges that the Veteran has had periods when 
his symptoms were less severe than currently noted.  In an 
effort to allow for the greatest degree of stability of the 
disability evaluation as per 38 C.F.R. § 3.344(a), however, 
the Board finds that the assignment of the more favorable 
chronic residual evaluations as described above should be 
assigned for the entire period in question.

The Board has also considered whether staged ratings are 
appropriate per Hart, but finds that they are not appropriate 
under these circumstances

Right knee strain

The Veteran contends that his right knee disorder warrants a 
rating in excess of 10 percent.  The Veteran was awarded 
service connection for a right knee strain secondary to an 
in-service jump injury.  

As previously cited in the section above, under Diagnostic 
Code 5260, found at 38 C.F.R. § 4.71a, ratings are assigned 
based on limited flexion of the knee.  There must be evidence 
of flexion limited to 45 degrees in order for a 10 rating to 
be assigned.  If flexion is limited to 30 degrees, a 20 
percent is assigned, and if flexion is limited to 15 degrees, 
a 30 percent rating is assigned.  Under Diagnostic Code 5261, 
a 10 percent rating is assigned if extension is limited to 10 
degrees, 20 percent is assigned if extension is limited to 15 
degrees, and 30 percent is assigned if extension is limited 
to 20 degrees.  Separate ratings for both limited flexion and 
limited extension are allowed if the objective evidence shows 
a compensable level of limited motion for both directions.  
See VAOPGCPREC 9- 2004.

Ratings for knee disabilities may also be assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, when there is evidence 
of knee impairment with recurrent subluxation or lateral 
instability.  Specifically, a 10 percent evaluation is 
assigned when the impairment due to subluxation or 
instability is deemed to be slight, a 20 percent evaluation 
is assigned when the impairment is moderate, and a 30 percent 
evaluation is assigned when the impairment is deemed to be 
severe due to recurrent subluxation or lateral instability.  
It is noted that knee impairments may also be evaluated based 
on dislocated or removed cartilage, nonunion and/or malunion 
of the tibia and fibula, or the presence of genu recurvatum.  
See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5258, 5259, 5262 
and 5263.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under 
the limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable, or under Code 5003 or 5010, when there is X-ray 
evidence of arthritis together with a finding of painful 
motion.  Diagnostic Code 5003 allows for rating disabilities 
of the joints by the level of limitation of motion when there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  In order for a separate 
rating to be assigned, there must be evidence of additional 
disability not already considered in evaluating the 
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. § 4.14.

In an August 1997 private treatment record, the Veteran was 
noted to have a right knee flare-up with anterolateral 
popping which generated swelling.  X-rays from January 1997 
were noted to be unremarkable.  The Veteran's probable gout 
was noted, but there was no distinct diagnosis given for his 
right knee.  

In May 2001, the Veteran underwent a VA joints examination.  
The examiner indicated that the Veteran had a moderate limp 
to the left, and upon ambulation, the Veteran complained to 
pain.  There was no evidence of redness or tenderness.  
McMurray testing was negative, and the collateral and 
cruciate ligaments were stable.  There was no effusion found, 
but there was rubbing palpated on extension of the right and 
left knees.  Range of motion in the knees was 0 degrees of 
extension on the right and flexion to 125 on the right.  X-
ray of the knees reflected slightly prominent tibial spines, 
but no other localizing signs of bone or soft tissue 
abnormality in the right knee.  

During the Veteran's June 2006 VA examination, he reported 
daily right knee pain of 7 out of 10 in severity.  He 
reported flare-ups about once monthly with overuse and 
walking over 1/4 of a mile.  He reported occasional swelling 
and noises.  He stated that his right knee "gives way," and 
this causes him to fall.  He reported cramps in the calf at 
night.  Physical examination revealed no tenderness to 
palpation, and his cruciate and collateral ligaments were 
stable.  McMurray testing and internal and external torsion 
were normal.  There was no effusion or fatigability.  
Palpation of the knee on active motion revealed patellar 
rubbing on patellofemoral extension.  Range of motion testing 
in the right knee revealed extension to 0 degrees, and active 
and passive flexion to 115 degrees.  There was no complaint 
of pain, nor was there a change with repeat flexion.  
Following x-rays, the Veteran was found to have minor 
incipient degenerative joint disease.  The examiner opined 
that the Veteran's function impairment of the right knee was 
slight to moderate, and there was no weakness, fatigability, 
or incoordination.  

During the Veteran's January 2009 VA examination, he reported 
constant knee pain, located anteriorly and below his right 
patella.  Physical examination of the right knee revealed 
crepitus, pain at rest, guarding of movement, clicks or 
snaps, meniscus abnormality, and a positive McMurray's test.  
Range of motion findings in the right knee included flexion 
to 105 degrees and normal extension to 0 degrees.  There was 
objective evidence of pain the right knee with active and 
repetitive motion.  There was no additional limitation after 
three repetitions of range of motion testing.  

Given the evidence as outlined above, the Board finds that 
the Veteran does not meet the criteria under Diagnostic Code 
5260 for a rating in excess of 10 percent for his right knee 
disability.  In his May 2001 VA examination, the Veteran had 
125 degrees of flexion in the right knee, in June 2006, he 
had 115 degrees of flexion and in January 2009, he had 105 
degrees of flexion.  He was noted to have functional 
limitation secondary to painful motion.  There is no evidence 
that the Veteran has a limitation of flexion to 30 degrees to 
warrant a higher, 20 percent rating under Diagnostic Code 
5260, nor does he have a limited range of motion in terms of 
extension.  

The Board finds, however, that the Veteran is entitled to a 
separate 10 percent rating for his right knee under 
Diagnostic Code 5257 regarding subluxation and lateral 
laxity.  The Veteran has consistently reported that his right 
knee gives way, locks, pops and sometimes causes him to fall.  
The Veteran has consistently complained of right knee pain 
and difficulty in ascending stairs, descending stairs and 
walking.  Thus, in order to properly evaluate this Veteran's 
disability, the Board finds that it would not be considered 
pyramiding to award an additionally 10 percent rating for the 
right knee for slight instability of the knee.

The Board has also considered whether staged ratings are 
appropriate per Hart, but finds that they are not appropriate 
under these circumstances

Lumbar spine disorder

The Veteran contends that his lumbar spine disorder warrants 
a rating in excess of 10 percent prior to September 26, 2003, 
and in excess of 20 percent thereafter.

The Rating Schedule, prior to September 26, 2003, provided 
ratings for limitation of motion of the thoracolumbar spine 
when limitation was slight (10 percent), moderate (20 
percent), or severe (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (effective before September 26, 2003).  
For lumbosacral strain, ratings were provided when there was 
evidence of characteristic pain on motion (10 percent), 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position (20 
percent), or listing of the whole spine to the opposite side 
with a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  38 C.F.R. § 
4.71, Diagnostic Code 5295 (effective before September 26, 
2003).

Also, 38 C.F.R. § 4.71a, Diagnostic Code 5293 allowed for 
assignment of a 10 percent rating for intervertebral disc 
syndrome when the disorder was shown to be mild; a 20 percent 
was provided for moderate intervertebral disc syndrome with 
recurring attacks; a 40 percent rating when there is evidence 
of severe intervertebral disc syndrome characterized by 
recurrent attacks with only intermittent relief; and a 60 
percent rating required the showing of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.

Under the schedular requirements which became effective on 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based upon 
either the total duration of incapacitating episodes over the 
past twelve months or a combination of separate evaluations 
of chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities under Section 
4.25, whichever method results in the higher evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002.  Specifically, evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months will result in the grant 
of a 20 percent disability evaluation; evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months warrants the assignment of a 40 percent disability 
rating; evidence of incapacitating episodes having a total 
duration of at least six weeks during the past twelve months 
warrants the assignment of a 60 percent disability rating.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.

During the course of this appeal, effective September 26, 
2003, all rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a were amended.  
See 68 Fed. Reg. 51. 454 (Aug. 27, 2003) codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  The 
amendment changed the diagnostic code numbers used for all 
spine disabilities and instituted the use of a general rating 
formula for diseases and injuries of the spine for the new 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine 
............................100

Unfavorable ankylosis of the entire thoracolumbar 
spine......50

Unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine........................................................
.......40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
..30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height..................................................10

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2004).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

In May 2001, the Veteran underwent surgery for his lumbar 
spine disability, which was diagnosed as a herniated disc at 
L4-5.  Prior to his surgery, he complained of back pain 
radiating to his left leg and numbness in the dorsum of his 
left foot.  No diagnosis was made regarding any neurological 
disabilities.  

In a letter dated in June 2001, the Veteran's private 
treating physician indicated that the Veteran had a disc 
injury caused by service.  He was noted to have a disc injury 
and some degenerative changes at the L4-5 level.  

In a January 2004 private treatment record, the Veteran was 
noted to have a history of back problems with residual 
numbness and weakness in the foot.  There was no sciatica 
found.  Physical examination revealed negative straight-leg 
testing and painless hip rotation.  

In May 2004, the Veteran underwent a VA examination of the 
spine.  He reported the onset of back pain in service 
following a jump during parachute training.  Following the 
jump, he advised that he experienced pain radiating down his 
back to his buttocks and into his legs.  The Veteran's 
surgical history of the back was noted, and he reported 
residual numbness in the left foot and ankle.  The Veteran 
reported flare-ups of back pain with bending or twisting, 
usually causing severe pain-8 or 9 on a scale of 1 to 10, 
with 10 being the most severe pain.  He advised that the 
flare-ups usually last one day, and he was never restricted 
to bed rest.  There was no additional limitation of motion, 
but the examiner indicated the Veteran had additional 
functional impairment during flare-ups.  Physical examination 
revealed a slight limp favoring the left, but no evidence of 
curvature of the spine.  Range of motion testing revealed 
forward flexion to 60 degrees, extension to 20 degrees, left 
lateral flexion to 20 degrees, right lateral flexion to 25 
degrees, left lateral rotation to 15 degrees, and right 
lateral rotation to 15 degrees.  It was noted that through 
the entire range of motion, the Veteran's reported pain 
increased by 20 to 25 percent.  There was no evidence of 
paraspinous spasm, weakness, point tenderness, fixed 
deformities, or change with repetitive motions.  Pain was 
noted to be the Veteran's most functional impact as it is 
escalated by 20 to 25 percent during flare-ups.  

Neurological examination revealed decreased pinprick from the 
left ankle to the entire foot, particularly noted in the 
lateral aspect of the left foot and great toe.  There was 
some slight decreased strength in left plantar flexion, as 
well as hip flexion.  Reflexes were 2+ throughout, except 
absent on the left ankle reflex.  Straight leg testing was 
noted to be negative, and there was no evidence of stool or 
urine incontinence.  

Ultimately, the examiner found that the Veteran had marked 
disc narrowing at L3-4 and L4-5 with an element of spinal 
stenosis.  This was confirmed by x-ray evidence.  The Veteran 
was diagnosed as having L4-5 degenerative disc disease, 
chronic low back pain, decreased sensation of the left foot 
and ankle, and minimal decrease in motor function of the left 
plantar flexion.  The examiner noted that these symptoms 
"significantly challenged the veteran's ability to do 
household chore activities and also threatens his ability to 
continue in his employment as a train engineer."  The 
examiner did not opine as to whether the left ankle/foot 
problems were secondarily related to his lumbar spine 
disorder.  

In an April 2005 VA record, the Veteran's MRI results 
revealed herniated discs and some spinal stenosis.  The 
reviewing physician indicated that there was no pressure 
found on the nerve roots.  

During the Veteran's June 2006 VA examination of the joints, 
the Veteran reported low back pain of 7 out of 10.  There 
were no flare-ups noted, but his pain increased with lifting 
or twisting.  The Veteran advised that the low back pain 
radiated down his left lower extremity since the 1980s.  He 
related that he currently experiences tingling on a daily 
basis, but without additional injury.  Upon physical 
examination, the Veteran was noted to have tenderness to 
palpation in the right and left paralumbar muscles.  There 
were no muscles spasms noted, but there were some complaints 
of pain midline and percussion in the lumbar spine.  Manual 
muscle strength testing was 5/5, but deep tendon reflexes 
were 2/4.  Seated straight leg raising bilaterally was at 85 
each.  The Veteran reported complaints of some low back pain.  
Sensory examination of the lower extremities to light touch 
and scratch were normal.  Range of motion testing of the 
thoracolumbar spine revealed flexion to 55 degrees, extension 
to 15 degrees, right and left lateral bending each to 25 
degrees, and right and left rotation each to 30 degrees.  The 
Veteran reported complaints of pain at the terminal degrees, 
but there was no change with repeat flexion.  The examiner 
indicated that the Veteran had degenerative disc 
disease/spondylosis of the lumbosacral spine, with moderate 
functional impairment, and no weakness, fatigability, or 
incoordination.  X-rays of the lumbar spine were negative.  
EMG study of the left lower extremity was normal, and there 
was no finding of left lumbosacral radiculopathy despite the 
Veteran's neurological complaints.  

In a March 2007 VA treatment note, the Veteran was assessed 
as having uncontrolled lumbar radiculopathy.  This assessment 
came after the Veteran sought treatment complaining of a 
plantar burning sensation. 

In a June 2007 VA treatment record, the Veteran's forward 
flexion of the spine was to 30 degrees and extension to 10 
degrees.  Lateral flexion of the spine was to 20 degrees on 
the right and to 10 degrees on the left.  Right lateral 
rotation was limited to 15 degrees and to 10 degrees on the 
left.  

In January 2009, the Veteran underwent a VA examination of 
the spine and his surgical history was noted.  He reported 
constant low back pain that inhibits him from twisting or 
bending.  The Veteran advised that he experiences shooting 
pains in the bilateral lower extremities, with more pain in 
the left lower extremity.  He reported constant numbness in 
the mid-thighs to calves, and constant numbness and tingling 
in the feet.  The Veteran reported a history of fatigue, 
decreased motion, stiffness, weakness, spasms, and pain.  He 
reported the pain as being daily, sharp, chronic, severe and 
constant with radiation of the pain to the buttocks and 
bilateral lower extremities.  He advised that he experiences 
severe weekly flare-ups of spine pain, lasting from 1 to 2 
days.  The Veteran had less range of motion of the spine and 
was less active secondary to pain caused during the reported 
flare-ups.  The Veteran indicated that he did not experience 
incapacitating episodes caused by his lumbar spine disorder.  
He reported using a cane for ambulation and was only able to 
walk 1/4 of a mile at a time.  Physical examination revealed 
normal posture, head position, and symmetry in appearance.  
His gait was abnormal and characterized as antalgic.  There 
were no abnormal curvatures of the spine except listing and 
lumbar lordosis.  There were findings of left and right 
spasms, guarding, pain with motion, and tenderness.  There 
was no evidence of left and right atrophy or weakness.  The 
muscle spasm was found to be enough for abnormal gait or 
abnormal spinal contour.  Sensory examination revealed 
decreased sensation to vibration in the left ankle and left 
great toe, there were sensory deficiencies to monofilament 
and sharp testing in the distal thigh, anterior thigh, distal 
calf, and dorsal foot.  Right lower extremity sensory 
examination revealed sensory deficiencies in the distal 
thigh, anterior thigh, distal calf and dorsal foot.  

Range of motion testing of the thoracolumbar spine revealed 
flexion to 60 degrees, extension to 20 degrees, left lateral 
flexion to 15 degrees, left lateral rotation to 30 degrees, 
right lateral flexion to 25 degrees, and right lateral 
rotation to 30 degrees.  There was objective evidence of pain 
on active range of motion as well as objective evidence of 
pain following repetitive motion.  The additional limitation 
of motion is impacted most by pain, and range of motion 
following repetitive motion is flexion to 50 degrees, 
extension to 10 degrees, left lateral flexion to 13 degrees, 
left lateral rotation was unchanged, right lateral flexion to 
20 degrees, and right lateral rotation was unchanged.  
Following the examination, including interpretation of x-ray 
evidence, the Veteran was noted to have residual degenerative 
disc disease of the lumbar spine and bilateral lower 
extremity radiculopathy with a negative EMG.  The examiner 
indicated that the symptoms of this disability causes 
significant effects on the Veteran's usual occupation and 
also impacts his usual daily activities.  

The Board notes that the Veteran was initially rated under 
Diagnostic Code 5295 for his status-post lumbar foraminotomy 
and discectomy, L4-5, degenerative disc disease of the lumbar 
spine.  He is not, however, entitled to a rating in excess of 
20 percent under those criteria, as there is no evidence of 
muscle spasm on extreme forward bending or loss of lateral 
spine motion as contemplated under the code.  Thus, the Board 
has considered other applicable rating criteria in an effort 
to maximize the Veteran's rating for his service-connected 
lumbar spine disorder.

A review of the medical evidence reveals that the rating 
criteria extant at the time of the Veteran's initial claim 
are far more favorable to the Veteran than the current 
criteria.  Specifically, there is no evidence of the Veteran 
having incapacitating episodes of lumbar spine symptoms 
having a total duration of at least two weeks to even allow 
for the assignment of a 20 percent rating using the 2002 
criteria, nor is there evidence of ankylosis (freezing of the 
spine in one position) of the lumbar spine so as to allow for 
the assignment of a 40 percent rating under current criteria.  
In June 2007 the Veteran's forward flexion of the spine was 
found to be to 30 degrees, which would entitled him to a 40 
percent rating under the new criteria, but there is no avenue 
for assignment of a rating higher than the Veteran's current 
rating prior to June 2007 other than those criteria in effect 
at the time the Veteran filed his claim.  As such, the 
Board's discussion will be limited to the earlier, more 
favorable rating criteria.

Given the evidence as outlined above, the Board finds that 
the Veteran has a history of persistent symptoms affecting 
his ability to move his low back.  He has daily pain, limited 
motion, and there is a history of neurological findings 
associated with his lumbar spine disorder.  The Veteran, 
however, does not have significant neurological 
manifestations of his back pain.  But, when resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that the Veteran's symptoms are most analogous to those of 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  Accordingly, criteria for 
assignment of a 40 percent rating under Diagnostic Code 5293 
have been met.  The Board finds that this is the most 
advantageous schedular rating available for assignment, and 
it reflects consideration of both the orthopedic and 
neurological manifestations of the Veteran's disability.

Again, the Board acknowledges that the Veteran has had 
periods when his symptoms were less severe than currently.  
In an effort to allow for the greatest degree of stability of 
the disability evaluation as per 38 C.F.R. § 3.344(a), 
however, the Board finds that the assignment of the more 
favorable 40 percent evaluation should be assigned for the 
entire period in question.

The Veteran is not entitled to a rating in excess of 40 
percent for his service-connected lumbar spine disorder as 
his symptoms are not analogous to those associated with 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of a diseased disc with little intermittent relief.  
Additionally, the Veteran does not have unfavorable ankylosis 
of the entire thoracolumbar spine or incapacitating episodes 
sufficient to warrant the assignment of a greater than 40 
percent evaluation under those criteria which became 
effective September 26, 2003, nor has the Veteran contended 
otherwise.  Thus, a rating in excess of 40 percent is denied.

The Board also finds that based upon the noted findings of 
radiculopathy of the bilateral lower extremities, he is 
entitled to a separate 10 percent evaluation as these 
symptoms are related to his service-connected lumbar spine 
disorder.  Although the Veteran's EMG findings did not show 
radiculopathy, he has consistently complained of numbness and 
tingling in the bilateral lower extremities.  Sensory 
examinations of the lower extremities also revealed 
deficiencies in both lower extremities.  Accordingly, 
resolving reasonable doubt in favor of the Veteran, the Board 
finds that the service-connected disability has a 
neurological component most analogous to bilateral, mild, 
incomplete paralysis of the sciatic nerve.  This finding 
would warrant a separate rating of 10 percent for the 
Veteran's neurological manifestations under Diagnostic Code 
8520.  A rating in excess of 10 percent is not warranted as 
his symptoms related to the radiculopathy are wholly sensory 
in nature and the evidence of record does not support a 
finding that they are more than mild symptoms.  

The Board has also considered whether staged ratings are 
appropriate per Hart, but finds that they are not appropriate 
under these circumstances

Extraschedular considerations

The Veteran does not assert that he is totally unemployable 
because of his service-connected gout, right knee strain, or 
lumbar spine disability, nor has he identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  The Board has been 
similarly unsuccessful in locating exceptional factors.  
Specifically, the Veteran has not required frequent periods 
of hospitalization for treatment of these service-connected 
disabilities.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
gout, right knee strain, lumbar spine disorder, the Board 
finds that the evaluations currently assigned adequately 
reflect the clinically established impairment experienced by 
the Veteran.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Consequently, the Board will not refer this claim to 
the Director of Compensation and Pension for extraschedular 
review.




	(CONTINUED ON NEXT PAGE)



ORDER

A 10 percent rating for functional limitation due to pain 
from gout residuals in the left knee is awarded, subject to 
the laws and regulations governing the award of monetary 
benefits.

A separate 10 percent rating for instability of the left knee 
is awarded, subject to the laws and regulations governing the 
award of monetary benefits.

A 20 percent rating for limitation of motion in each ankle is 
awarded, subject to the laws and regulations governing the 
award of monetary benefits.

A 10 percent rating for gout residuals of each foot is 
awarded, subject to the laws and regulations governing the 
award of monetary benefits.

A rating in excess of 10 percent for limitation of motion in 
the right knee is denied.

A separate 10 percent rating for instability of the right 
knee is awarded, subject to the law and regulations governing 
the award of monetary benefits.

A 40 percent rating for a lumbar spine disorder is awarded, 
subject to the laws and regulations governing the award of 
monetary benefits.

A separate 10 percent rating for the neurological 
manifestations in the lower extremities of the Veteran's 
lumbar spine disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


